

117 HR 5383 IH: Grid Hardening Act of 2021
U.S. House of Representatives
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5383IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2021Mr. McNerney introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Energy Independence and Security Act of 2007 to reauthorize the Smart Grid Investment Matching Grant Program, and for other purposes.1.Short titleThis Act may be cited as the Grid Hardening Act of 2021.2.Reauthorization of Smart Grid Investment Matching Grant ProgramSection 1306 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386) is amended—(1)in subsection (d), by redesignating paragraph (9) as paragraph (10) and inserting after paragraph (8) the following:(9)The ability to use technology, equipment, or hardening measures to enable the electric grid to better withstand the effects of extreme weather, a wildfire, or any other natural disaster.; and(2)in subsection (f), by striking 2008 through 2012 and inserting 2022 through 2026.